DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figures 1-3
Species II: Figures 5
Species III: Figures 6
Species IV: Figures 7
Species V: Figures 8
Species VI: Figures 9
Species VII: Figures 10
Species VIII: Figures 11-12
Species IX: Figures  13-16
Species X: Figures 17
Species XI: Figures  18
Species XII: Figures  19
Species XIII: Figures 20 
Species XIV: Figures  21-22
Species XV: Figures  24-25
Species XVI: Figures  30-31
Species XVII: Figures 32-33
Species XVIII: Figures  34
Species XIX: Figures 35
Species XX: Figures 36
Species XXI: Figures 37-38
Species XXII: Figures 40
Species XXIII: Figures 41-43
Species XXIV: Figures 44
Species XXV: Figures 45
Species XXVI: Figures 46
Species XXVII: Figures 50-51
NOTE: Figure 4 is associated with any species that includes a resilient component 13. Figure 23 is associated with any species that includes an engaging portion 1145. Figure 26 is associated with any embodiment that comprises a connection between a body portion 12 and a first object 2 utilizing fitting portions 121 with material storing spaces 1211. Figure 27 is associated with any embodiment that comprises a connection between a body portion 12 and a first object 2 utilizing fitting portions 121 that are forced into a locking position as shown in Figure 27. Figure 28 shows the storage of a control device 1, and therefore is associated with any embodiment comprising a control device 1. Figure 29 is associated with any embodiment having a body portion 12 with a weldable connecting surface 1212. Figure 39 shows a limiting portion 127 added to a body portion 12 that has an axial portion 114 extending through the body portion; therefore Figure 39 is associated with any embodiment that has an axial portion 114 extending through a body portion 12. Figure 47 is associated with any embodiment that comprises an electroplated rustproof layer on a control device 1. Figures 48-49 are associated with any embodiment that comprises a tool 6 and comparison device 8 used to locate a control device 1 to a first object 2.
The species are independent or distinct because they are structurally unique as evidenced by the differing structures set forth in the aforementioned figure ranges. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic to all species set forth in the Applicant’s figures.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species, or groupings of patentably indistinct species, require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Further, a search and/or examination burden would be imposed on the examiner in that appropriate prior art would have to be applied for the separate species, as well as the consideration of and response to attorney arguments regarding rejections of the separate species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678